Case 3:17-cv-03233-VC Document 88 Filed 09/18/20 Page 1 of 2
                          Case 3:17-cv-03233-VC Document 88 Filed 09/18/20 Page 2 of 2



                   1                             CERTIFICATE OF SERVICE
                   2

                   3          I am a citizen of the United States. My business address is Arent Fox LLP,
                   4   555 West Fifth Street, 48th Floor, Los Angeles, California 90013-1065. I am
                   5   employed in the county of Los Angeles where this service occurs. I am over the age
                   6   of 18 years, and not a party to the within cause.
                   7          I certify that on the date specified below, a true copy of this document was
                   8   electronically filed with the Clerk of the Court using CM/ECF, and that CM/ECF
                   9   will send a notice of electronic filing to all registered CM/ECF users and that there
                 10    are no known non-registered CM/ECF users in this case.
                 11           I declare under penalty of perjury under the laws of the United States of
                 12    America that the foregoing is true and correct.
                 13           Executed on September 15, 2020 at Los Angeles, California.
                 14

                 15                                           /s/
                 16                                           GWENDOLYN WEST
                 17

                 18

                 19

                 20

                 21

                 22

                 23

                 24

                 25

                 26

                 27

                 28
A RENT F OX LLP                                        CERTIFICATE OF SERVICE
ATTORNEYS AT LAW
  LOS A NGELES
                       AFDOCS/22864945.1
